Table of Contents Exhibit 12 MARSHALL & ILSLEY CORPORATION Computation of Ratio of Earnings to Fixed Charges ($000's) Six Months Ended June 30, Years Ended December 31, Excluding Interest on Deposits: Income (loss) from continuing operations before income taxes $ ) $ ) $ ) $ $ $ Less:Net income attributable to noncontrolling interests ) Net income (loss) from continuing operations before income taxes attributable to Marshall & Ilsley Corporation ) ) ) Fixed charges Earnings $ ) $ ) $ ) $ $ $ Fixed charges: Interest expense - short-term borrowings $ Interest expense - long-term borrowings 1/3 of rent expense (1) Fixed charges $ Preferred stock dividends (2) - - - Fixed charges and preferred stock dividends $ Ratio of earnings to fixed charges n.m. n.m. n.m. x x x Ratio of earnings to fixed charges and preferred dividends n.m. n.m. n.m. x x x Including Interest on Deposits: Income (loss) from continuing operations before income taxes attributable to Marshall & Ilsley Corporation $ ) $ ) $ ) $ $ $ Fixed charges Earnings $ ) $ ) $ ) $ $ $ Fixed charges: Fixed charges $ Interest expense - deposits Fixed charges $ Preferred stock dividends (2) - - - Fixed charges and preferred stock dividends $ Ratio of earnings to fixed charges n.m. n.m. n.m. x x x Ratio of earnings to fixed charges and preferred dividends n.m. n.m. n.m. x x x (1) Represents one-third of rental expense for all operating leases (the amount deemed representative of the interest factor). (2) Assuming a Federal income tax rate of 35%. In periods when the ratio of earnings to fixed charges is less than one-to-one, it is indicated as "n.m."
